*208¶53
Korsmo, J.
(dissenting) — No good deed goes unpunished. Or, in this case, unexploited. Mr. Michael Budd offered to conduct the written advice and written waiver of search consent rights in his house after agreeing orally to the seizure of his computer and its peripherals while outside the residence. Acting on his generous offer, while undoubtedly wishing to keep Mr. Budd in a consenting mood, the officers followed him into the house and processed their paperwork inside rather than trying to persuade him to stay outside on a late winter’s afternoon. That is all that took place here. Unfortunately, the majority fails to defer to the trial court’s actual finding that consent was given prior to entering the house in favor of its own view of the evidence. Although there is an interesting legal issue presented concerning one aspect of State v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998), that issue gets lost in the analysis.
¶54 While the majority errs in several respects, its reweighing of evidence and reliance on extraneous evidence that was not considered at the suppression hearing is probably the most serious concern here. The court’s sparse findings of fact are clear on this point: the only evidence considered at the CrR 3.6 hearing was the testimony of Detective Holmes and Deputy Lavergne. Clerk’s Papers (CP) at 402.1 Accordingly, the police reports cited by the majority were not a part of the substantive evidence considered at the suppression hearing. They provide no basis for overturning the court’s finding and, most certainly, cannot be relied on for that purpose in this court.
¶55 It also was expressly noted that Mr. Budd did not testify. CP at 402. The only testimony before the court was that the Ferrier warnings were given prior to entry into the house. It was in this context that the court made its determination that consent was given to enter the home to *209seize the computer. CP at 405. The existence of Ferrier warnings was an uncontested fact.2 Although the defense memorandum argued otherwise, there was no evidence to support the argument. Instead, the only testimony was that full Ferrier warnings were given prior to entry. The trial court was free to believe or disbelieve that testimony; it chose to believe the officers. Accordingly, there is no basis for determining that the trial court’s ruling that consent was given was somehow unclear. As framed by the defense, the issue at the CrR 3.6 hearing was whether or not the warnings were fully given. The evidence and ruling were that they were. That should be the end of the story.
¶56 Appellate courts will review the evidentiary record when a party claims the evidence does not support a particular finding. E.g., State v. Hill, 123 Wn.2d 641, 644-45, 870 P.2d 313 (1994) (rejecting line of authority permitting appellate courts to undertake independent review of the evidence). However, we do not weigh the evidence under any circumstance. E.g., Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 575, 343 P.2d 183 (1959); Quinn v. Cherry Lane Auto Plaza, Inc., 153 Wn. App. 710, 717, 225 P.3d 266 (2009). We similarly do not substitute our judgment for that of the trier of fact. Hesperian, 54 Wn.2d at 575. Whether the facts are as the parties allege is for the trial judge to determine, not this court. Id. Thus, much of the majority’s opinion is a misplaced exercise.
¶57 But, even if we were to reweigh the evidence, the testimony that the majority cites does not support its argument. Immediately after citing to the detective’s testimony on direct examination that the Ferrier rights were given, the majority cites to the following cross-examination question: “ Trior to the time that you entered the house, how *210is it communicated to Mr. Budd that he had the right to call off the search at any time.’ ” Majority at 192. The question accepts the truth of the detective’s testimony that the warnings were given prior to entry and focuses on the verbiage used to convey the concept that Mr. Budd retained the right to change his mind and stop the search. The detective then answered that question by stating that she did not recall the verbatim language and gave some irrelevant examples of what might have been said on other aspects of search consent. From that, the majority seems to infer that she failed to give any information to Mr. Budd, prior to entering the house, about his right to stop the search at any time. That inference simply does not follow from the answer, “I do not recall.” Failure to recall specific verbiage is not the same thing as failing to provide the information. However, even if that were a possible interpretation of the answer, the remaining problem is that it is not our interpretation to make. The trial judge heard that testimony and had no trouble squaring it with the remaining evidence. We have no authority to reweigh evidence and reach a different result.
¶58 The last point to be addressed on this topic involves the quality of the findings. The formal findings are nearly nonexistent, but at least incorporate the trial judge’s lengthy and thoughtful memorandum. It is unfortunate that the formal findings are not more detailed and merely incorporate, instead of being supplemented by, the judge’s memorandum. While I think the judge’s memorandum adequately answers the question that troubles the majority, there is a remedy for findings that are insufficient. When the findings are not clear or fail to address an important point, the remedy is to remand for better findings. State v. Head, 136 Wn.2d 619, 624, 964 P.2d 1187 (1998) (no findings prepared); State v. Alvarez, 128 Wn.2d 1, 904 P.2d 754 (1995) (bench trial findings lacking ultimate facts); State v. Barber, 118 Wn.2d 335, 342, 823 P2d 1068 (1992) (insufficient findings from CrR 3.6 hearing). If it does not *211understand the judge’s finding, the majority’s answer is to ask for clarification rather than search for evidence of ambiguity to impeach the trial court.
¶59 For all of the noted reasons, we need not even consider the Ferrier problems presented here. However, since the majority addressed Ferrier, I briefly will do the same. Of course, the first issue is whether Ferrier actually applies here. The majority begins its analysis by understating the Ferrier holding. It cites the rule of Ferrier as requiring informed consent prior to law enforcement entering a home. Majority at 187. While correct as far as that observation goes, it is incorrect in context. The actual rule of Ferrier applies only “when police officers conduct a knock and talk for the purpose of obtaining consent to search a home.” 136 Wn.2d at 118.3 It is not mere entry into the home that is prohibited, absent informed consent, but entry for the specific purpose of obtaining consent to search the home. This case does not involve that standard — the officers did not enter the house to obtain consent but, rather, to seize a specific, identified item. Further, their objective never was to search the house. Instead, they sought to obtain only the defendant’s computer. For both those reasons, the literal holding of Ferrier does not apply here because the officers never sought to search the house.3
4
*212¶60 Because the police used the enhanced consent standard of Ferrier, the parties and the trial court necessarily-considered this case in that light.5 However, it is far from clear under Ferrier that the case had to be analyzed that way. The consent form actually limits the search consent to one item — a “blue tower” “generic desk top computer” that was “located in livingroom on desk.” CP at 185. The form also advised Mr. Budd that he could lawfully refuse to consent to the search, that he could revoke his consent at any time, that he could limit the scope of the search “to certain areas of the computer system(s) and/or storage devices,” and that any evidence found during the search could be used in court against him or someone else. CP at 185. Given the very specific and limited nature of the customized search consent sought by the officers, it is very difficult to understand why it needed to be done outside the house. The Washington Supreme Court has declined to apply the Ferrier warnings to police entry into homes to obtain information or seize individuals. E.g., State v. Khounvichai, 149 Wn.2d 557, 69 P.3d 862 (2003) {Ferrier warnings not required where police request entry to a home merely to question or gain information regarding an investigation); State v. Williams, 142 Wn.2d 17, 27-28, 11 P.3d 714 (2000) CFerrier warnings not required where police request consent to enter a home to arrest a visitor under a valid warrant); State v. Bustamante-Davila, 138 Wn.2d 964, 983 P.2d 590 (1999) (same). The computer, which was seized only after a personalized consent form was explained and approved by Mr. Budd, does not itself have greater privacy rights inside the home than he did.
¶61 Finally, the majority in dicta resolves the actual issue addressed by the trial court, which is whether written consent obtained after entry into the house somehow vitiated the actual informed consent given prior to entry. I agree with the majority that oral advice of rights prior to *213entry is sufficient. Written proof of waiver is preferred, but Ferrier does not require it. That decision simply reiterates that the State bears the burden of proving the informed consent and gives several examples of cases where that burden was met by use of written advice. Ferrier, 136 Wn.2d at 116-17. Thus, in cases where consent was given prior to entry, the scrivener’s act of reducing that consent to writing can occur inside the house.
¶62 The majority errs in its reweighing of evidence (and consideration of nonevidence) from the CrR 3.6 hearing, and it errs in applying Ferrier to these facts. For both reasons, I respectfully dissent.
Review granted at 183 Wn.2d 1014 (2015).

 The majority, amazingly, confuses defense counsel’s trial memorandum argument with evidence. While that document contended the evidence would show Mr. Budd did not consent to entry, it is not itself evidence of what took place. The sole evidence of what occurred was the testimony of the two officers, uncontested by any competing testimony from Mr. Budd or anyone else.


 Prior to amendment effective January 2, 1997, CrR 3.6 used to require the findings to reflect the uncontested facts as well as the court’s resolution of the contested facts; the uncontested facts were taken as a given. See 130 Wn.2d 1101. After amendment, the court is required to enter findings of fact without reference to what was contested and what was not. The uncontested facts now sometimes get overlooked in that process.


 The majority also reads too much into Ferrier. At issue there was an unconfirmed tip that Ms. Ferrier was growing marijuana in her home. The police hoped to enter and then obtain her consent to search. Ferrier, 136 Wn.2d at 107. However, if they managed to smell growing marijuana from inside the home, the officers would then have probable cause to obtain a search warrant. E.g., State v. Cole, 128 Wn.2d 262, 289, 906 P.2d 925 (1995). That supplied a second reason, in addition to the coercive aspects of police seeking consent after entry, which undoubtedly supplied the rationale for requiring informed consent prior to entry. If the informed consent were not extended back prior to entry, officers could easily evade Ferrier simply by stating that they sought entry to obtain sensory evidence to support a search warrant rather than to obtain the homeowner’s consent to search.


 We recently declined to extend Ferrier to vehicle searches and in the process noted that the Washington Supreme Court itself has not applied Ferrier outside of the house search context. See State v. Witherrite, 184 Wn. App. 859, 339 P.3d 992 (2014).


 It is a “best practice” to use the enhanced Ferrier warnings when consent is sought. Id.